Name: Commission Decision of 18Ã December 2009 designating the Community Fisheries Control Agency as the body to carry out certain tasks under Council Regulation (EC) NoÃ 1005/2008 (notified under document C(2009) 10155)
 Type: Decision
 Subject Matter: fisheries;  criminal law;  EU institutions and European civil service
 Date Published: 2009-12-19

 19.12.2009 EN Official Journal of the European Union L 338/104 COMMISSION DECISION of 18 December 2009 designating the Community Fisheries Control Agency as the body to carry out certain tasks under Council Regulation (EC) No 1005/2008 (notified under document C(2009) 10155) (2009/988/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (1), and in particular Articles 11(3), 20(4), 25(2), 48(4), 48(5) thereof, Whereas: (1) Articles 11(3), 20(4), 25(2), 48(4), 48(5) of Regulation (EC) No 1005/2008 empower the Commission to designate a body for the purposes determined in those Articles. (2) Pursuant to Article 3 of Council Regulation (EC) No 768/2005 of 26 April 2005 establishing a Community Fisheries Control Agency and amending Regulation (EEC) No 2847/93 establishing a control system applicable to the common fisheries policy (2) the missions of the Community Fisheries Control Agency (CFCA) are, inter alia, to coordinate the operations to combat illegal, unreported and unregulated fishing in conformity with rules of the European Union. (3) The CFCA should therefore be designated as the body referred to in Articles 11(3), 20(4), 25(2), 48(4), 48(5) of Regulation (EC) No 1005/2008, HAS ADOPTED THIS DECISION: Article 1 The Community Fisheries Control Agency (CFCA) shall be the body designated to: (a) transmit notifications, with copy to the Commission, on denials of landing or transhipment authorisations by third country vessels to flag State(s) and, if appropriate copies of these notifications, to Regional Fisheries Management Organisations in accordance with Article 11(3) of Regulation (EC) No 1005/2008; (b) upon request from the Commission, provide for the conduct of on-the-spot audits, alone or in cooperation with the Commission, to verify the effective implementation of agreed cooperation arrangements with third countries in accordance with Article 20(4), second subparagraph (c) of Regulation (EC) No 1005/2008; (c) communicate to Member States and flag States, with copy to the Commission, additional information submitted by the Member States to the Commission which is relevant for the establishment of the European Union IUU vessel list in accordance with Article 25(2) of Regulation (EC) No 1005/2008; (d) transmit sightings reports to all Member States, with copy to the Commission, and, if appropriate, to the Executive Secretary of the relevant Regional Fisheries Management Organisation in accordance with Article 48(4) of Regulation (EC) No 1005/2008; (e) transmit to the Executive Secretary of the relevant Regional Fisheries Management Organisation, with copy to the Commission, information from a Member State in response to a sighting report on one of its vessels from a contracting party to that Regional Fisheries Management Organisation in accordance with Article 48(5) of Regulation (EC) No 1005/2008. Article 2 This decision is addressed to the Community Fisheries Control Agency. Done at Brussels, 18 December 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 286, 29.10.2008, p. 1. (2) OJ L 128, 21.5.2005, p. 1.